Citation Nr: 0111209	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  94-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the right thigh.

2.  Entitlement to an initial rating in excess of 10 percent 
for duodenal bulb deformity due to previous peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran was a member of the Philippine Army ordered into 
the service of the Armed Forces of the United States during 
World War II.  The service department has certified that he 
had pre-war service from September to December 1941, was in 
beleaguered status from December 1941 to April 1942, was a 
prisoner of war (POW) from April to August 1942, was in no 
casualty status from August 1942 to August 1945, and had 
regular Philippine Army service from August 1945 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
granted service connection for duodenal bulb deformity due to 
previous peptic ulcer disease, and assigned it an initial 10 
percent rating.  In addition, the RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for residuals 
of a gunshot wound to the right thigh.  In February 2001, the 
veteran testified at a Board hearing at the Oakland RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that appears to 
be necessary to comply with VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With respect to the claim of service connection for residuals 
of a gunshot wound to the right thigh, the Board notes that 
the record contains notations to the effect that in January 
1945, the veteran was hit in the right thigh by enemy mortar 
shrapnel.  Following his separation from service, he filed a 
claim of service connection for the residuals of that gunshot 
wound.  

The RO thereafter contacted the service department for 
verification of the veteran's service.  In March 1949, the 
service department responded that the veteran had been in no 
casualty status from August 1942 to August 1945.  By June 
1949 rating decision, the RO denied service connection for 
residuals of a gunshot wound to the right thigh on the basis 
that the veteran was not on active duty at the time of his 
gunshot wound injuries.  As he did not appeal the June 1949 
RO decision,  it is final.  38 U.S.C.A. § 7105.  

The veteran now seeks to reopen his claim of service 
connection for residuals of a gunshot wound to the right 
thigh.  At his February 2001 hearing, he testified that at 
the time of his gunshot wound injuries, he had been engaged 
in combat with the enemy as a member of the guerrilla forces.  
The Board notes that the record appears to contain 
conflicting information in this regard.  For example, the 
Certificate of Service (WD AGO Form 53-280) reflects that in 
January 1945, he sustained a shrapnel wound to the right 
thigh during enemy action.  Additionally, a March 1946 report 
notes that when the veteran underwent medical examination in 
connection with a Certificate of Disability for Discharge, it 
was noted that he had been a civilian from August 1942 to 
December 1944, and had been a member of the guerrilla forces 
from December 1944 to August 1945.  In information forwarded 
by the service department in March 1949, however, the service 
department indicated that the veteran was not considered on 
active duty for purposes of pay from August 1942 to August 
1945.  

As set forth above, VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).  Under VCAA, VA's 
duty includes obtaining a claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to his active military, naval, or air service that 
are held or maintained by a governmental entity.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(c)(1)).  Also, VA's efforts 
to obtain those records "shall continue until the records 
are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile."  Id. (to be codified at 38 
U.S.C.A. § 5103A(b)(3)).  In view of the foregoing, the Board 
finds that another attempt should be made to clarify the 
dates of the veteran's military service, including his 
claimed guerrilla service from December 1944 to August 1945.

With respect to the claim for an initial rating in excess of 
10 percent for duodenal bulb deformity due to previous peptic 
ulcer disease, the Board notes that VA's duty to assist the 
veteran in obtaining available facts and evidence to support 
a claim includes obtaining an adequate VA examination; this 
duty is not discretionary.  Littke v. Derwinski, 1 Vet. App. 
90  (1990).  

The claims folder reflects that the veteran most recently had 
VA medical examination in connection with his duodenal bulb 
deformity disability in July 1993.  The Board finds that the 
examination report is simply too remote in time to adequately 
address the current state of the disability.  Additionally, 
at his February 2001 hearing, the veteran specifically 
identified private treatment records pertaining to his claim 
which have not yet been associated with the claims folder.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the service 
department and request verification of 
the veteran's military service, 
particularly concerning the claimed 
guerrilla service from December 1944 to 
August 1945.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of the veteran's complete 
treatment records from all sources 
identified that have not been previously 
secured.

3.  The RO should schedule the veteran 
for VA medical examination to determine 
the severity of his service-connected 
duodenal bulb deformity, status post 
peptic ulcer disease.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
the pertinent historical data in the 
claims folder.  The examination should 
include any diagnostic tests or 
procedures that are deemed necessary for 
an accurate assessment.  The examiner 
should conduct a thorough 
gastroenterology examination and 
determine whether the symptoms of the 
service-connected duodenal bulb deformity 
due to previous peptic ulcer disease are 
relieved by standard ulcer therapy, 
whether the disorder is manifested by 
periodic vomiting, recurrent hematemesis 
or melena, anemia, or weight loss.  The 
duration and frequency of any 
incapacitating episodes and the degree of 
any impairment of health caused by the 
ulcer symptoms should also be noted.  

4.  The RO should carefully review the 
examination report to ensure that it 
complies with this remand, including all 
requested findings and opinions.  If not, 
the report should be returned to the 
appropriate VA examiner for remedial 
action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

Then, the RO should review the veteran's claims.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case; an appropriate period of time should 
be allowed for response.  Then, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


